Citation Nr: 0724035	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an initial 
disability rating in excess of 10 percent for Crohn's 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case for 
further development is necessary, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran is currently service-connected for Crohn's 
disease with an evaluation of 10 percent.  He contends that 
he is entitled to a higher disability evaluation as his 
disability has worsened in severity.  

The most recent VA examination of record was conducted in 
April 2004.  At the time of this examination, none of the 
veteran's records, including his claims folder and service 
medical records were available for review by the examiner.  
The veteran indicated that he was being seen by a private 
physician and was scheduled to undergo a colonoscopy in April 
2004.  Those records as well as any current private medical 
records should be obtained and associated with the claims 
folder.  In a June 2007 Appellate Brief, the veteran's 
representative stated that the veteran's disability had 
increased in severity.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The United States Court of Appeals 
for Veterans Claims has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a new VA 
examination must be conducted).

As the only VA examination of record is over three years old, 
and because the record indicates a potential increase in the 
severity of the veteran's service-connected Crohn's Disease 
since the last examination, the Board finds that a current VA 
examination is necessary to reach a decision on this claim.  
Therefore, while the Board regrets any further delay in this 
case, in light of these circumstances, the veteran must be 
afforded another VA examination for evaluation of the issue 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for Crohn's 
disease since July2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should schedule the veteran 
for examination by a 
gastroenterologist, to ascertain the 
current severity of the Crohn's 
disease.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  

The examiner should provide a detailed 
description of any disturbances of bowel 
function and any abdominal distress.  All 
appropriate diagnostic tests should be 
conducted, including a rectal examination 
if deemed appropriate.  A detailed 
rationale must be provided for all 
opinions.  In reporting the results, the 
physician should indicate whether the 
symptoms of the Crohn's disease is best 
described under the criteria of (a) or 
(b):

(a) Moderate impairment, with 
frequent episodes of bowel 
disturbance with abdominal distress; 
or

(b) Severe impairment; with 
diarrhea, or alternating diarrhea 
and constipation, with more or less 
constant abdominal distress.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



